Citation Nr: 0920960	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

2.  Entitlement to a total rating due to individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1943 to March 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision in 
which the RO, in pertinent part, denied the claim for service 
connection for degenerative disc disease of the cervical 
spine, and from an August 2007 rating decision in which the 
RO denied the claim for a TDIU.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

With regard to the claim for entitlement to service 
connection for a cervical spine disability, the Board notes 
that in a statement dated January 18, 2008, the Veteran 
submitted a notice of disagreement (NOD) with regard to the 
denial of his service-connection claim.  By filing an NOD, 
the Veteran has initiated appellate review of the denial of 
his claim.  The next step in the appellate process is for the 
RO to issue to the Veteran a statement of the case (SOC).  
See 38 C.F.R. § 19.29 (2008); Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  Consequently, this matter must be 
remanded to the RO for the issuance of an SOC.  The Board 
emphasizes, however, that to obtain appellate review of an 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2008).

Regarding the Veteran's claim for entitlement to a TDIU, the 
Board notes that the Veteran currently meets the schedular 
criteria for a TDIU.  However, determinations as to total 
ratings require an accurate assessment of the industrial and 
functional impairment associated with all of the Veteran's 
service-connected disabilities.  If service connection is 
granted for a cervical spine disability, a medical 
examination and opinion will be required as to whether the 
Veteran's service-connected disabilities, to include any 
granted on appeal, result in impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation without consideration of the Veteran's 
age.  See Friscia v. Brown, 7 Vet. App. 294 (1994).  The 
Board notes that the Veteran's TDIU claim is inextricably 
intertwined with the service-connection issue which has been 
remanded for issuance of an SOC.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Thus, further action on the Veteran's TDIU 
claim is deferred until after issuance of an SOC on the 
Veteran's service-connection claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Issue to the Veteran and his 
representative an SOC addressing the 
claim for entitlement to service 
connection for a cervical spine 
disability.  Along with the SOC, furnish 
to the Veteran and his representative a 
VA Form 9 (Appeal to Board of Veterans' 
Appeals), and afford them the applicable 
time period for perfecting an appeal as 
to this issue.

The Veteran and his representative are 
hereby reminded that appellate 
consideration of entitlement to service 
connection for a cervical spine 
disability may be obtained only if a 
timely appeal is perfected to the issue.

2.  If, and only, if the Veteran's claim 
for service connection is granted on 
appeal, after completing any additional 
notification and development deemed 
warranted, schedule the Veteran for 
examination and an opinion on whether his 
service-connected disabilities, either 
alone or together, render him 
unemployable.  Then, readjudicate the 
Veteran's TDIU claim.  If any benefit 
sought on appeal remains denied, furnish 
to the Veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



